DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/05/2022 amended claims 1-3 and added claims 15-16.  Claims 1-3, 5, 7, 9-11, 13, 15, and 16 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 9983471 B1) in view of Matsubara (US 20140139810 A1) and in further view of Liao (US 20180299757 A1).
Regarding claim 1, Lin teaches a light-source device (Fig. 1-7; col. 3, line 48 – col. 8 line 17) comprising: an excitation light source (111) configured to emit first colored light; an optical element/reflecting surface (131/132) having a reflecting surface to reflect the first colored light emitted from the excitation light source (111); and a wavelength converter (170) configured to emit the first colored light reflected by the optical element/reflecting surface (131/132), the wavelength converter (170) including a wavelength conversion layer that converts at least a portion of the first colored light reflected by the optical element/reflecting surface (131/132) and incident on the wavelength converter (170), into second colored light having a wavelength different from a wavelength of the first colored light and emit the second colored light (col. 4, lines 32-51, col. 6, lines 4-13); a rod integrator (190) configured to mix at least one of the first colored light and the second colored light emitted from the wavelength converter (170); and a refractive light guide (160) configured to guide at least one of the first colored light and the second colored light emitted from the wavelength converter (170) to an incident aperture (190o) of the rod integrator (190; Fig. 6); wherein a light flux Q is a light flux of the first colored light emitted from the wavelength converter (170); a point P is a center of the first colored light on the reflecting surface (131/132); the point P does not intersect with the flux Q (Fig. 1 and 7; Fig. 1 and 7; col. 3, line 48 – col. 8 line 17); and a plane (of the page of Fig. 1) is substantially parallel to a short side (in D1 direction) of the incident aperture (190o) of the rod integrator (190), the plane including: a first straight line that connects the point P to a point S on the wavelength converter (170), and a second straight line that connects a center of a first projection image of the first colored light on the incident aperture (190o) of the rod integrator (190) and a point R that, is a center of a second projection image of the first colored light on the wavelength converter (170), the point R being different from the point S (col. 6, line 46 – col 7, line 4).
Lin further teaches a light source that includes the excitation light source (111) and the coupling lenses (122, 141, and/or 142), wherein the excitation light source (111) includes a plurality of laser diodes arranged in rows and columns (Fig. 2) and each of the coupling lenses (122, 141, and/or 142) is disposed on an exit-plane side of a corresponding one of the plurality of laser diodes (Fig. 1).
Lin does not teach the optical element having a first region or a second region, where the first region has optical properties to reflect the first colored light and to transmit the second colored light and the second region has optical properties to transmit the first colored light and the second colored light.  Lin teaches an empty space next to the optical element (131/132) which is functionally equivalent to the second region.
Alternatively, Liao teaches an optical element (820) having a dichroic layer (221, which correspond to the first region, on transparent substrate (823; Fig. 8).  The optical element (820; Fig. 8) is functionally equivalent to the optical element (220), which is a dichroic element next to an empty space ([0087]-[0088]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin with Liao; because the transparent substrate provides a mounting mechanism for the dichroic mirror.
Lin does not explicitly teach an interval between the laser diodes satisfies that: 1 ≤ P/Ltan θ ≤ 4, where θ is a divergence angle of the first colored light emitted from each of the plurality of laser diodes, the divergence angle being a larger angle between an angle in a row direction and an angle in a column direction, P is a pitch between adjacent laser diodes, and L is a distance from a light-emitting point of each of the plurality of laser diodes to a corresponding one of the coupling lenses. 
Matsubara teaches the preferred θ to be around 30°, where the relative intensity to be around 13.5%, (or 1/e2), but Matsubara also teaches the relative intensity being around 0% at θ being around 40° (Fig. 4).  When θ = 40°, P/Ltan θ ≈ 1.41; hence 1 ≤ P/Ltan θ ≤ 4.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Liao with Matsubara; because it allows collection of most of the light flux from the light sources.
Regarding claim 3, Lin further teaches wherein the wavelength converter (170) includes an area to receive the first colored light reflected by the optical element/reflecting surface (131/132) and the area includes the wavelength conversion layer (173), wherein the wavelength conversion layer (173) is configured to convert a portion of the first colored light incident on the area into the second colored light and reflect the other portion of the first colored light (col. 4, lines 32-51, col. 6, lines 4-13), wherein upon the first colored light being incident on the wavelength converter (170), the wavelength converter (170) is configured to emit the first colored light and the second colored light together to an incident-plane side of the wavelength converter (170) that the first colored light has been incident on (col. 4, lines 32-51, col. 6, lines 4-13). 
Regarding claim 5, Lin further teaches in a case that the point R is a center of a projection image of the first colored light projected on the wavelength converter (170), the light mixing device (190) is disposed on the normal to the point R on an exit plane of the wavelength converter (170; Fig. 1, 6, and 7; col. 4, lines 32-51; col. 6 line 46 – col. 7 line 4). 
Regarding claim 7, Lin further teaches a center of a projection image of the first colored light projected on the incident aperture (190o) of the rod integrator (190), a center of a projection image of the second colored light projected on the incident aperture (190o), and the optical axis of the refractive light guide (160) intersect at one point (Fig. 1 and 7; col. 4, lines 32-51; col. 6 line 46 – col. 7 line 4). 
Regarding claim 11, Lin further teaches the refractive light guide (160) includes a condenser lens (160/161/162) disposed in an optical path between the optical element/reflecting surface (131/132) and the wavelength converter (170), the condenser lens (160/161/162) configured to converge the first colored light reflected by the optical element/reflecting surface (131/132) and substantially collimate the second colored light emitted from the wavelength converter (170; col. 4 line 52 – col. 5 line 7), wherein a position of the point S is a point of intersection of an incident plane of the wavelength converter (170) that the first colored light converged by the condenser lens (160/161/162) has been incident on and a straight line connecting the point P and a center of a projection image on an incident plane of the condenser lens (160/161/162) that the first colored light reflected by the reflecting surface has been incident on, the projection image being formed by the first colored light (Fig. 1 and 7). 
Regarding claim 13, Lin teaches the light source unit for a laser light source for a projector, but Lin does not explicitly teaches all of the components of the projector such as image display element and projection optical system.
Liao on the other hand teaches an image display element (930) configured to generate an image of light emitted from the light-source device; an illumination optical system (920) configured to guide the light emitted from the light-source device to the image display element (930); and a projection optical system (940) configured to project the image generated by the image display element (930).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Matsubara with Liao; because it is a matter of common sense that a projector has all of the components disclosed by Liao.
Regarding claim 15, the combination of Lin, Liao and Matsubara consequently results in the second region includes a first end and a second end, the first end is further from the first region than the second end is from the first region, and the first end is outside an optical path of the second colored light (Fig. 8 of Liao).
Regarding claim 16, the combination of Lin, Liao and Matsubara consequently results in the second end is outside of the optical path of the second colored light.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view Matsubara and Liao and in further view of Kim (US 20140160441 A1).
Regarding claim 2, neither Lin, Liao nor Matsubara explicitly teaches the wavelength converter including: a first area to reflect or diffuse the first colored light reflected by the reflecting surface to emit the first colored light; and a second area  including the wavelength conversion layer, to convert the first colored light reflected by the optical element and incident on the second area into the second colored light and emit the second colored light, wherein upon the first colored light being incident on the wavelength converter, the wavelength converter is configured to alternately emit the first colored light and the second colored light to an incident-plane side of the wavelength converter that the first colored light has been incident on.
Kim further teaches the wavelength converter (170) includes: a first area (140) to reflect or diffuse the first colored light reflected by the reflecting surface (202) to emit the first colored light; and a second area (Y/G/R) including the wavelength conversion layer (135), to convert the first colored light reflected by the optical element (202) and incident on the second area into the second colored light and emit the second colored light ([0033]), wherein upon the first colored light being incident on the wavelength converter (103), the wavelength converter (103) is configured to alternately emit the first colored light and the second colored light to an incident-plane side of the wavelength converter (103) that the first colored light has been incident on (Fig. 5, 7 and 8). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin and Matsubara with Kim; because it provides an arrangement for sequential full color display including blue.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liao and Matsubara in in further view of Kuwata (US 20140375958 A1).
Regarding claim 9, neither Lin, Liao nor Matsubara explicitly teaches an angle β, smaller than 40°, is between the incident aperture of the rod integrator and the first colored light with respect to the incident aperture.
Kuwata teaches having an angle β, smaller than 40°, is between the incident aperture of the rod integrator and the incident light with respect to the incident aperture ([0038], [0130], [0153], [0157], and [0260]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin, Liao and Matsubara with Kuwata; because it allows greater light efficiency for the rod integrator.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liao and Matsubara and in further view of Yang (US 20120206900 A1).
Regarding claim 10, neither Lin, Liao nor Matsubara explicitly teaches the rod integrator (190) has an exit aperture larger than the incident aperture (190o). 
Yang teaches using a rod integrator having an exit aperture larger than the incident aperture (Fig. 1A).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Lin, Liao and Matsubara with Yang; because it allows matching the size and aspect ratio of the display device to improve light efficiency.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882